DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.
Regarding the 102 Rejection
Applicant has amended the independent claim to include the following subject matter from cancelled claims 20 and 21: (a) wherein the at least one control signal is further configured to allow a detection of a lost or invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid; and (b) wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever a lost or invalid at least one control signal is detected (emphasis added).
Examiner respectfully disagrees with the applicant. The current rejection cites Garcia (US 2017/0292498) to disclose “allow a detection of a lost or invalid communication” and a combination of Scholte-Wassink in view of Garcia to disclose the amendments in the independent claim.
Applicant respectfully submits that Scholte-Wassink fails to teach or suggest the aforementioned claim limitations. For example, in the Office Action, the Examiner cites to paragraph [0023] of Scholte-Wassink for teaching wherein the at least one control signal …. In addition, the Examiner cites to paragraph [0032] of Scholte-Wassink for teaching wherein the at least two generating units are disconnected …  
Examiner agrees with applicant. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Garcia (US 2017/0292498).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 22-25 & 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation “wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever a lost or invalid at least one control signal is detected” is vague and indefinite. It is unclear if all or some of the conditions before after each “AND/OR” are included or not. Moreover, the recitation appears to recite the same condition recited in other known terms. However, “disconnect, stop, and prevented to restarting” have different meaning in the art – for instance, disconnect is not the same to stop or to prevent to restart. Therefore, not all the conditions before and after the AND/OR(s) can be included since the conditions would be contradicting to each other. Clarification is required. 
Claims 22-25 & 27-29 are rejected based on their dependency from Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 22-25 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Scholte-Wassink (US 2009/0160187) in view of Garcia (US 2017/0292498).
Regarding Claim 1, Scholte-Wassink discloses a method of operating a wind farm [10] connected to an electric grid [300] via a point of injection [400] for injecting power [by 700] from the wind farm [10] to the electric grid [300], the wind farm [10] including a plurality of generating units [100] and a wind farm controller [500] (FIG. 1-3, Abstract; A method for operating a wind farm which includes a wind farm control system and at least two wind turbines, which are connected via an internal grid), the method comprising: 
measuring voltage and frequency characteristics of an electrical signal [The central controller 500 is further in communication with the internal grid 200 and the external grid via sensors 600 to 602, such as voltage, current, frequency, power sensors or the like] of the electric grid at the point of injection [500] (FIG. 1, ¶ [0021]); 
communicating to at least two generating units [The central controller 500 is arranged for communication with the wind turbines 100 and 101] of the plurality of generating units [100s] of the wind farm [10] at least one control signal based, at least in part, on the voltage and the frequency characteristics of the electrical signal of the electric grid at the point of injection [adjusting the actual power production of at least one of the wind turbines so that the actual power production and actual power consumption of the wind farm are substantially equal] (FIG. 1, Claim 1, ¶ [0021]); and, 
controlling the at least two generating units, at least in part, based on the at least one control signal [Such data signals may include, for example, signals indicative of operating conditions of individual wind turbine which are transmitted to the central controller 500 and various command signals communicated by the central controller 500 to the wind turbines 100 and 101] (FIG, 1, ¶ [0021]); 
wherein the at least one control signal communicates a grid condition that is either a regular grid condition [During normal operation the wind farm 10 feeds electric energy into the external grid 300] or a disturbance condition of the grid [In an event of an outage of the external grid 300 all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out] (¶ [0029]) and, 
wherein, when the voltage and frequency characteristics are within a predefined range, the grid condition corresponds to the regular grid condition [during normal operation] and the at least two generating units [100-101] are operated in order to transfer power to the electric grid [300] (FIG. 1, ¶ [0029]; During normal operation the wind farm 10 feeds electric energy into the external grid 300. Typically, the wind farm TO is operated such the power production is at maximum at given wind condition) and, 
wherein, when the voltage and frequency characteristics are outside of the predefined range, the grid condition corresponds to the disturbance condition [in an event of an outage] and the at least two generating units are prevented from restarting or reconnecting to the electrical grid in order to prevent a power transfer into the electric grid for as long as the voltage and frequency characteristics are outside of the predefined range (¶ [0029-0030]; In an event of an outage of the external grid 300 all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out… in other words, the wind turbines can be maintained in a state of function standby which allows an immediate start up of the wind turbine later on. This means that instead of disconnecting the individual wind turbines from the internal grid 200 the complete wind farm 10 is separated and can remain functional);
Scholte-Wassink does not explicitly discloses:
wherein the at least one control signal is further configured to allow a detection of a lost or invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid; and 
wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever a lost or invalid at least one control signal is detected.
Garcia teaches:
wherein the at least one control signal is further configured to allow a detection of a lost or invalid communication such that the at least two generating units are capable of detecting whether the at least one control signal is lost or invalid [The measured data are used in the power plant controller for determining setpoints for controlling the wind turbine generators' production of active and reactive power. In response to detection of a communication fault, a new setpoint is determined independently of new measured grid data by reconfiguring parts of the power plant controller.] (FIG. 1, ¶ [0091], ¶ [0053]).
Moreover, Scholte-Wassink also discloses
wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever “in an event of an outage” [In an event of an outage of the external grid 300 all wind turbines are usually disconnected from the internal grid 200 and a fast emergency shut down of all wind turbines of the wind farm 10 is usually carried out] (¶ [0029])
One of ordinary skilled in the art would recognize that “lost or invalid communications in control signals” in any wind farm control systems/methods are common and expected when such systems/methods are under operation(s) including Scholte-Wassink’s method. 
One of ordinary skilled in the art would also recognize that the incorporation of Garcia’s teachings as disclosed in element “a” above would also disclose:
wherein the at least two generating units are disconnected and/or stopped and/or prevented from restarting whenever “in an event of an outage” (refer to “i” above) & “whenever a lost or invalid at least one control signal is detected” (refer to “a” above).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of claimed invention to incorporate Garcia’s teachings into Scholte-Wassink’s method. One would be motivated to do so to avoid problems controlling the wind turbine generators in case of a lost communication between the grid and the controller(s).
Regarding Claim 22, Scholte-Wassink in view of Garcia disclose the method of claim 1.
Scholte-Wassink discloses wherein the point of injection is selected from a set of points of injection [Two wind turbines 100 and 101 are connected via an internal grid 200 with a transformer substation 400 using feeders 700] (FIG. 1, ¶ [0021]).
Regarding Claim 23, Scholte-Wassink in view of Garcia disclose the method of claim 1.
Scholte-Wassink discloses wherein the electric grid [300] at the point of injection [400] is monitored by a controller [500], and the communication of the at least one control signal is carried out with the use of the controller [central controller 500 may receive global set points for the total active and reactive power to be fed into or received from the external grid 300 from a control center (not shown) of the external grid or the SCADA computer via an Ethernet LAN 550] (FIG. 1, ¶ [0022]).
Regarding Claim 24, Scholte-Wassink in view of Garcia disclose the method of claim 23.
Scholte-Wassink discloses wherein the controller is a farm-level controller [500] of the wind farm, the farm-level controller monitoring the electric grid at the point of injection [400] (FIG. 1, ¶ [0021]; main or utility grid 300 to which the transformer substation 400 can be connected at the point-of-common-coupling (PCC) using a suitable power switch 701. Further, the internal grid 200 powers a central controller 500 and the wind turbines 100 and 101 via transformers 452 and 453).
Regarding Claim 25, Scholte-Wassink in view of Garcia disclose the method of claim 23.
Scholte-Wassink discloses further comprising communicating the at least one control signal [The central controller 500 is arranged for communication with the wind turbines 100 and 101 via communication links 550 which may be implemented in hardware and/or software] by the farm-level controller to the at least two generating units through at least one turbine-level controller [150] that passes at least one control signal to the at least two generating units (FIG. 1, 3, ¶ [0021]).
Regarding Claim 27, Scholte-Wassink in view of Garcia disclose a wind farm operated according to the method of claim 1 (Scholte-Wassink: Claim 1).
Regarding Claim 28, Scholte-Wassink in view of Garcia disclose the wind farm of claim 27.
Scholte-Wassink discloses further comprising at least one measurement instrument [601] for measuring the voltage and the frequency characteristics of the electrical signal of the electric grid at the point of injection (¶ [0029]; The amount of power flow to the external grid 300 is typically measured at the point of common coupling (PCC) in the substation 400 using the sensor 601 shown in FIG. 1).
Regarding Claim 29, Scholte-Wassink in view of Garcia disclose the wind farm of claim 27.
Scholte-Wassink discloses further comprising one or more transformers [other consumers of the internal grid 200 such as the transformers], one or more converters [160], and/or one or more inverters [coupled to a power converter 160, such as the shown variable frequency inverter] (FIG. 3, ¶ [0023], ¶ [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832